Exhibit 10.1

 

LOGO [g1306413064_001.jpg]  

LOGO [g1306413064_003.jpg]

 

December 7, 2004

 

Lisa Sutrick

W303N8728 Woodland Dr

Hartland, WI 53029-8480

 

Lisa,

 

Pursuant to our conversation, your employment with Document Sciences Corporation
(“the Company”) will be terminated as of December 7, 2004. The purpose of this
letter is to explain the basic severance program and set forth the terms and
conditions for receiving an enhanced severance package.

 

Your basic severance package will consist of (a) a lump-sum payment representing
your normal salary through December 7, 2004 and (b) continuation of health
insurance through December 31, 2004. If you decide not to accept the remaining
terms of this letter, then the pay and benefits outlined above will be the only
severance you will receive from the Company. In this event, your COBRA
eligibility date under the Company’s health plan will be January 1, 2005.

 

If you are willing to agree to the terms and conditions set forth below, in
place of the basic severance package you will also receive the following
enhanced severance package:

 

1.      Salary Continuation. Beginning December 8, 2004, you will receive salary
continuation of your regular base salary, on the normal payroll cycle, for a
period of six (6) months that will end May 24, 2005. Contingent upon your
advising us in writing (on or before May 24, 2005) that you have not found
full-time employment (either as an employee, contractor or consultant) by the
end of the continuation period, you will receive continuing salary on a
month-by-month basis, not to exceed an additional three (3) months. Under no
circumstances will the salary continuation period extend beyond nine (9) months.

 

2.      Benefits. During the salary continuation period, you will be permitted
to continue your participation in the Company’s group health benefits at the
regular employee premium rate based on your benefit elections in force on the
date of this letter. As a non-active employee effective December 7, 2004, you
are not eligible to participate in any other benefit programs available to the
Company’s employees, including but not limited to the 401(k) Plan, the Employee
Stock Purchase Plan and paid time off. If you choose to elect to receive the
benefits as outlined in this enhanced severance package, your COBRA eligibility
date will occur at the completion of your salary continuation period, or May 31,
2005, whichever is later.

 

3.      Vacation and 401(k). You will receive vacation pay as accrued per the
current vacation policy, less any days you have already taken this year.
Relating to the 401(k) Plan, if your vested account balance exceeds $5,000 you
are welcome to leave your account assets in the Document Sciences 401(k) Plan
for as long as your assets remain over $5,000. However, if your vested account
balance is below $5,000 you will be required to roll your money out of the
Document Sciences 401(k) plan within 30 days of your termination date.

 

In order to receive the enhanced severance package, you agree to release
Document Sciences Corporation, its stockholders, subsidiaries, affiliated
companies and all successors, assigns, predecessors, and their agents, officers,
attorneys, directors, employees and representatives from any and all claims or
lawsuits including, for example, claims for unpaid compensation, claims arising
under state or federal equal employment laws, the Age Discrimination in
Employment Act, the Americans With Disabilities Act, wrongful discharge claims,
tort claims and contract claims arising from or attributable to the Company’s
employment of you, your termination or any other matter or event occurring prior
to the date of termination. By agreeing to this release, you do not waive any
rights you may have to pursue unemployment benefits. You should realize that
this release waives



--------------------------------------------------------------------------------

LOGO [g1306413064_002.jpg]  

LOGO [g1306413064_003.jpg]

 

any and all rights under California Civil Code Section 1542 or any analogous
state or federal law and therefore extends to all claims of every nature, known
or unknown, suspected or unsuspected, that you may have against the Company as
of the date of this Agreement, and that by signing this Agreement you will be
precluded from filing a claim or lawsuit against the Company for these reasons.
Section 1542 of the California Civil Code reads as follows:

 

“Certain claims not affected by general release. A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release which if known to him must have
materially affected his settlement with the debtor.”

 

Further, in order to receive the enhanced severance package, you also agree that
you will not, for a period of nine (9) months beginning December 7, 2004, either
as a paid or unpaid employee, consultant, advisor, contractor or in any other
capacity direct or indirect: carry on, be associated with, be engaged or
interested in, or provide help or assistance of any kind to the following
competitors and their affiliates – Exstream Software, Docucorp, Group 1
Software, InSystems, Thunderhead, GMC Software, Cincom, Metavante and ISIS.

 

In addition to the aforementioned items, you and the Company further agree to
comply with the Company’s policy regarding confidentiality and proprietary
information. You hereby agree that you will not at any time disclose directly or
indirectly, to any person or entity or use for your own direct or indirect
benefit any proprietary information or other confidential information of the
Company known, learned, or acquired by you during the period of employment with
the Company.

 

It would be difficult to measure the damage to the Company from any breach of
the obligations set forth in this agreement, that injury to the Company from any
such breach would be impossible to calculate, and that money damages would
therefore be an inadequate remedy for any such breach. Therefore, you
acknowledge through acceptance of this letter agreement that the Company shall
be entitled to injunctive and other equitable relief in the event of such breach
in addition to any other rights or remedies which the company may possess.

 

By this letter, we are advising you to consult with an attorney prior to
executing this Agreement and entering into a release. You should discuss all
aspects of this Agreement with an attorney, if you so desire, and you should
carefully read and understand all of the provisions of this Agreement before
signing it.

 

This letter is hereby provided to you on December 7, 2004. You will have until
December 9, 2004 to consider this letter agreement and, 7 days after you sign it
to revoke it in writing. This agreement will not be effective or enforceable
until the expiration of the 7-day revocation period. If it is your decision to
sign this agreement, please do so where indicated below and fax it to Tawnya
Arteaga via the Human Resources confidential fax at (760) 602-1470 so that it is
received no later than December 9, 2004.

 

Best Regards,

 

John L. McGannon

President and CEO



--------------------------------------------------------------------------------

LOGO [g1306413064_002.jpg]  

LOGO [g1306413064_003.jpg]

 

ACCEPTANCE OF LETTER AGREEMENT

 

I have read the above letter agreement and have decided to accept the enhanced
severance packaged outlined therein. I understand that in exchange for receiving
the enhanced severance package, I will be bound by the release on Page Two of
this letter agreement and will be waiving any rights I may have to bring any
legal action against Document Sciences Corporation and others.

 

 

--------------------------------------------------------------------------------

  

 

--------------------------------------------------------------------------------

  Signature    Date  

 

 

--------------------------------------------------------------------------------

       Lisa Sutrick (Print Name)                                                
                                                                                
                                                                                
                                                                                
                            